Case 2:20-cv-00004-JRG Document 118 Filed 08/25/20 Page 1 of 2 PageID #: 1549



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

JOE ANDREW SALAZAR,                             §
                                                §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    CIVIL ACTION NO. 2:20-CV-00004-JRG
                                                §
AT&T MOBILITY LLC, SPRINT UNITED                §
MANAGEMENT COMPANY, T-MOBILE                    §
USA INC, CELLCO PARTNERSHIP, INC.               §
D/B/A VERIZON WIRELESS, INC.,                   §
                                                §
               Defendants.                      §

                                             ORDER
       Before the Court are the following:

           •   Unopposed Motion for Leave to Supplement the Claim Construction Record filed

               by Plaintiff Joe Andrew Salazar (“Salazar”) (Dkt. No. 111);

           •   Unopposed Motion for Leave to File Concise Response to Plaintiff’s Supplemental

               Claim Construction Brief filed by Defendants AT&T Mobility LLC, Sprint/United

               Management Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon

               Wireless (collectively, “Defendants”) and Intervenors HTC Corporation and HTC

               America, Inc. (collectively, “Intervenors”) (Dkt. No. 113); and

           •   Unopposed Motion for Leave to File Reply to Further Supplement the Claim

               Construction Record filed by Salazar (Dkt. No. 115)

(collectively, the “Motions”). Having considered the Motions and noting that they are unopposed,

the Court is of the opinion that they should be and hereby are GRANTED. It is therefore

ORDERED that the parties are permitted leave to file Plaintiff Joe Andrew Salazar’s
  .
Case 2:20-cv-00004-JRG Document 118 Filed 08/25/20 Page 2 of 2 PageID #: 1550



Supplemental Claim Construction Brief (Dkt. No. 112); Defendants’ and Intervenors’ Response

to Plaintiff’s Supplemental Claim Construction Brief (Dkt. No. 114); and Plaintiff Joe Andrew

Salazar’s Reply to Defendants’ and Intervenors’ Supplemental Claim Construction Response (Dkt.

No. 116), respectively. No further sur-reply will be permitted without leave of Court.

     So ORDERED and SIGNED this 25th day of August, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                2
